DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2, 4-8, and 11 are pending and under examination.
Claims 3 and 9-10 have been canceled.

Response to Amendment
Applicant(s) arguments filed 04/02/2021 towards to the drawing objections in the Non-Final Rejection mailed on 10/02/2020 were found persuasive and the previous drawing objections are withdrawn.
Applicant(s) arguments towards the specification objections in the Non-Final Rejection were found persuasive and the previous specification objections are withdrawn. 
Applicants amendments to the claims and remarks received on 04/02/2021 have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action.  Therefore, the previous 112(b) rejections have been withdrawn.
Based on the amended claims and remarks received on 04/02/2021, the previous prior art rejection based on Chen has been withdrawn and a new prior art rejection is set forth (see below).

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made. 

Claim Objections
No objections to the claims are made. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holen et al. (US Patent No. 4,883,763; Date of Patent: Nov. 28, 1989)

Regarding claim 1, Holen teaches a biological sample reaction vessel (Holen; figs 2, 4, 6, 7, & 8, #27, col. 4 lines 50-58, col. 5, lines 3-13, col. 5 lines 21-29) comprising: 
a reagent storage portion (Holen; figs. 4 & 8, #86, col. 5 lines 14-18), a reaction portion (Holen; fig. 4, #60, col. 9 lines 5-13), and a push rod packaged in the sample reaction vessel (Holen; fig. 8 – The examiner is interpreting the push rod to be the back wall of the diluent chamber); 

    PNG
    media_image1.png
    239
    441
    media_image1.png
    Greyscale

wherein the reagent storage portion comprises at least one reagent containing cavity (Holen; figs. 4, 6, 7, & 8 – cavity formed in #86, col. 5 lines 51-54), and the reagent containing cavity is sealed within the sample reaction vessel by a sealing element affixed to a surface of the reagent storage portion and overlying the reagent containing cavity (Holen; figs 6-8, #33, col. 5 lines 21-29, col. 5 lines 54-57); and 
wherein the sample reaction vessel is configured and arranged such that the push rod is moved from a first position to a second position due to a force applied to the push rod by an external device which receives the sample reaction vessel (Holen teaches the sample reaction vessel is received in a processing card holder 16 of a centrifuge plate member 10; col. 3 lines 48-68 - each of the processing card holder 16 and the centrifuge plate member 10 are driven about an axis of rotation; col. 3 lines 52-56, col. 3 lines 64-68 - and as the sample reaction vessel 27 is subject to centrifugal force in the direction FO by the processing card holder 16 and centrifuge plate member 10, the push rod is moved from a first position to a second position; figs 6-7, col. 5 lines 14-37)
wherein the push rod is operably connected to the sealing element (Holen teaches sealing element 33 is adhesively attached to the lower portion of sidewalls 37; figs. 7 & 8, col. 5 lines 21-29) such that the movement of the push rod to the second position releases reagent from the reagent storage portion into the reaction portion by separating the sealing element from the surface of the reagent storage portion, thereby uncovering the reagent containing cavity (Holen teaches movement of the push rod from the first position to the second position uncovers the reagent containing cavity, thereby releases reagent from the reagent storage portion; figs. 6-7, col. 5 lines 30-37 – and the reagent travels through the restricted opening 52 into measuring chamber 54, and finally into reaction chamber 60; col. 7 lines 19-28, col. 8 lines 3-17).  

Regarding claim 2, Holen teaches the biological sample reaction vessel of claim 1 above, wherein the push rod is defined as having a top surface attached to the sealing element, a bottom surface distal from the top surface, a front surface facing the reagent storage portion, and a rear surface distal to the front surface and is configured and arranged such that when the external device applies the force to the rear surface or bottom surface of the push rod, the force causes the push rod to move from the first position to the second position (Holen teaches the processing card holder 16 and the centrifuge plate member 10 are driven about an axis of rotation; col. 3 lines 52-56, col. 3 lines 64-68 - and as the sample reaction vessel 27 is subject to centrifugal force in the direction FO by the processing card holder 16 and centrifuge plate member 10, the push rod is moved from a first position to a second position; figs 6-7, col. 5 lines 14-37.  Holen also teaches the push rod having a top, bottom, front, and rear surface as defined above – See figure 8 below).  

    PNG
    media_image2.png
    435
    515
    media_image2.png
    Greyscale


Regarding claim 4, Holen teaches the biological sample reaction vessel of claim 2 above, wherein the force is applied to the rear surface of the push rod (Holen teaches the centrifugal force in the direction FO is applied to the push rode; fig. 6, col. 5 lines 30-37 – which is applied to the rear surface of the push rod).  

Regarding claim 5, Holen teaches the biological sample reaction vessel of claim 2 above, wherein the force is applied to the bottom surface of the push rod (Holen teaches the centrifugal force in the direction FO is applied to the push rod; fig. 6 col. 5 lines 30-37 – which is applied tangentially to the bottom surface of the push rod).  

Regarding claim 6, Holen teaches the biological sample reaction vessel of claim 1 above, wherein a chute is formed in the reaction vessel, wherein the chute is configured and arranged such that the push rod is inserted into the chute (Holen; figs. 4-7, #51).  

Regarding claim 7, Holen teaches the biological sample reaction vessel of claim 6 above, wherein an isolating plate is arranged on the chute, wherein the isolating plate is configured and arranged to prevent reagents within the reaction vessel from entering the chute (Holen; figs. 6-8, #39, col. 5 lines 21-37).  

Regarding claim 8, Holen teaches the biological sample reaction vessel of claim 1 above, wherein at least one projection is arranged on at least one surface of the push rod (Holen; Fig 8, #37 – see below).  

    PNG
    media_image3.png
    261
    527
    media_image3.png
    Greyscale


Regarding claim 11, Holen teaches the biological sample reaction vessel of claim 1 above, wherein the push rod is configured and arranged such that a portion of the sealing element remains affixed to the surface of the reagent storage portion when the push rod moves from the first position to the second position (Holen; fig. 7, #33, col. 5 lines 30-37).

Response to Arguments
Applicant(s) arguments filed 04/02/2021 with respect to the drawing and specification objections have been fully considered and were found persuasive.  Therefore, the previous drawing objections and specification objections set forth in the Non-Final Rejection mailed on 10/02/2020 have been withdrawn.

Applicant(s) arguments with respect to the 112(b) rejections have been fully considered and were found persuasive.  Therefore, the previous 112(b) rejections set forth in the Non-Final Rejection have been withdrawn.

Applicant(s) arguments with respect to the 103 obviousness rejection towards claims 1-2, 4-8, and 11 have been considered but are moot because the new grounds of rejection does not rely on any references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        

/Kathryn Wright/Primary Examiner, Art Unit 1798